Title: Abigail Adams to John Adams, 14 March 1794
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Quincy March 14 1794
          
          This Letter will not bear you so melancholy tidings, as from the close of my last, I apprehended. our Parent still lives; the ulcer which in my last, I informd you had broken upon her Lungs, and brought on the Symptoms of a speedy dissolution; she had Strength sufficient to Grapple with; all day on Sunday, we expected every moment would be her last, but she fell in to a quieter Sleep; and was revived with it; and has to the astonishment of her Friends Survived an other week. her cough has again become very troublesome, but she is not so distresst as she was: and may continue for some time to come she is loth we should think her better: tomorrow will be her Birth day; when she will commence her 86th year. since she was taken sick, she has seen & heard of 5 person in her Neighbourhood carried to their Graves; it has been very sickly here. mrs Bass who lived in our House was buried this week; she died of a mortification occasiond by a Rupture, which she had for several years, and not properly attended too. mr Seth Baxters wife, & Mrs Pray of a Lung fever, & two children—
          The weather has been so warm for three days, this week, that I could not but be anxious for my Philadelphia Friends: I fear the late intelligence will oblige Congress to sitt long. What can be done with that mad & I may say unjust Nation? if they force us into a war with them George will deserve a second time, to lose his Head; so sure as he provokes America into a war, so sure he will lose his crown. Heaven avert from us so distressing a calamity but there is a General Gloom and distress amongst the mercantile people.
          our People commencd war—against the canker worm, the 2 day of March. we were the earliest in Town, and we have already slain our thousands. other people are but just begining, mr Black yesterday. I have sent to Town for an other Barrel of Tar—yet they use it more prudently than the last year. the Season is not so forward by a fortnight as the last year. the Roads have been so bad the frost just comeing out of the Ground, that Shaw is not yet come. I expect him in a few days—and have agreed to take Joy, and family. I shall want 5 cows. I can not hear of any under 20 dollors a peice I sent last week by a person going into the country after stock for cows & young cattle. he returnd without getting any with word that they were dearer there than round here. I shall want Pails Tubs pans hoops & the

whole Apparatus for a dairy a Cheese press excepted which I bought. I will send out the begining of April for my cows; Belcher Says we can keep them here, being well provided with salt & fresh Hay. we shall be obliged to purchase an other ox, for the other place, by Faxons movements, for he has bought on a match for that he had last fall; & a young Horse by which means he makes a Team up for his Son to work with. he is a sad, and I fear a dishonest Man. I shall be glad when we are rid of him; I have purchased 8 Barrels of cider: and I have engaged a Barrel of Rum, & a Barrel of molasses, a hundred of sugar as every article is rapidly rising in concequence of the detention of our vessels and the Ruin of our trade; some other articles I have omitted least I should plunge too deep; I have engaged an other load of Hay. tis a sad expensive thing to have to feed sheep 4 months with corn and English Hay. I make my Boys with one Man Tar for the most part; as soon as the frost is out, we shall finish breaking up the peice of ground for corn. I should like to know whether you design to Break up any New Ground at the other place, or plant over again part of what Faxon broke up last year. I long to have the places arrang’d Gardening will soon come on— I wish Brisler could send me some willow Trees— tell him I saw mrs Brisler & his Boy this week. both are well, and the Boy half grown a very fine child. I have been once only at my sisters for near Nine weeks. adieu my dearest Friend. Heaven preserve you in Health and return you in safety to your affectionate
          
            Abigail Adams
          
          
            The Hayseed not yet arrived.
          
        